DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0071493 (Kajiwara).

As per claim 1, Kajiwara teaches a navigation system for determining the location of a portable device in an environment, the navigation system comprising:
a stored set of navigation information representative of an environment to be navigated, the stored navigation information representative of the environment including information indicative of the location within the environment of markers in a set of plural markers arranged within the environment, each marker being configured so as to be identifiable in an image of the environment and being (Kajiwara: Figs. 4, 6, 9, 10, 14, 16, 17, 18; Fig. 1: primarily 1, 4, indoors, outdoors; Fig. 2: 20, 30; Fig. 3: 170-173; abstract; paras 11-13);
a portable device comprising an image sensor operable to take images of an environment (Kajiwara: Fig. 1: 1; para 50: “a Personal Computer (PC), a cellular phone, a smartphone, a tablet terminal, a Personal Digital Assistant (PDA), a car navigation device, a Personal Navigation Device (PND)”);
an image analysis system configured to analyse images taken of an environment by a portable device and to determine whether a marker of a set of plural markers arranged within an environment is present in an image taken by the portable device and to, when a marker is identified in an image taken by a portable device, determine the pose of a portable device based on the image of the marker (Kajiwara: Fig. 11: s1106-s1108; Fig. 13: s1301-s1308; paras 11-14: primarily 14; para 116, 117; Fig. 15; para 114: Fig. 16: “camera coordinate system”); and
a navigation processing system configured to use information indicative of a marker identified in an image of an environment, the pose of a portable device determined by the image analysis system, and the stored navigation information representative of an environment to be navigated, to determine the location and orientation of the portable device in the environment to be navigated (Kajiwara: Fig. 13: s1305-s1308; Figs. 9, 10, 14-18: primarily Figs. 10, 14, 16, 17; paras 82, 83, 108, 111-113; para 116: “converts (transforms) the self-position and the self-orientation of the navigation device 1 in the world coordinate system into the coordinate of the navigation device 1 in the world geodetic system based on the transformation matrix "cTw"”, para 117: Fig. 18; para 114: “The transformation matrix ""Tw" calculated here indicates the self-position and the self-orientation of the navigation device 1 in the world coordinate system. Namely, in the transformation matrix ""Tw", the 3 by 1 matrix which is the translation element corresponds to the self-position of the navigation device 1 in the world coordinate system and the 3 by 3 square matrix which is the rotation element corresponds to the self-orientation of the navigation device 1 in the world coordinate system”: Fig. 16: “camera coordinate system” to “world coordinate system”).

As per claim 3, Kajiwara the system of claim 1 wherein the markers comprise existing objects in the environment (Kajiwara: See arguments and citations offered in rejecting claim 1 above; para 55: “solid objects”).

As per claim 4, Kajiwara the system of claim 1, further comprising a set of plural markers that have been added to the environment to be navigated, each marker being configured so as to be identifiable in an image of the environment and being configured so as to allow the pose of a portable device that has taken an image of the environment containing the marker to be determined from the image of the environment containing the marker (Kajiwara: See arguments and citations offered in rejecting claims 1, 3 above).

As per claim 5, Kajiwara the system of claim 1, wherein as well as allowing a portable device's pose to be
determined, further information can also be determined from the recognition of a marker in an
image of the environment (Kajiwara: See arguments and citations offered in rejecting claims 1, 3 above: para 55: “the character, the character string, the symbol…”).

As per claim 6, Kajiwara the system of claim 1, wherein the portable device is configured to take and/or analyse images of an environment being navigated based on movement of the portable device in the environment (Kajiwara: See arguments and citations offered in rejecting claims 1, 3 above; Fig. 11: s1103-s1106: primarily s1105; Fig. 12; Fig. 19: s1903-s1907; paras 86-88: primarily para 88: “determines whether there exists the marker 4 in an area surrounding the present location based on the three-dimensional positional information acquired in step S1103 (step S1105)”; para 49: “a navigation device 1 is carried by a user”. Thus, the navigation device is moved through the environment by the user, and when moved to an area that has a marker present, marker imaging can occur.).

As per claim 7, Kajiwara the system of claim 1, wherein the navigation system further comprises a SLAM and/or an inertial tracking system configured to track movement of a portable device in an environment, and uses both the detection of markers in images of the environment and the SLAM and/or inertial tracking process to determine and track the location of the portable device in the environment (Kajiwara: See arguments and citations offered in rejecting claims 1 and 3 above; also see para 43: “the navigation device according to this embodiment includes a geomagnetic sensor, a gyro sensor, and an acceleration sensor, so as to estimate at least one of the self-position and the self-orientation”; para 92: “self-position/self-orientation calculation section 106 to calculate the three-dimensional positional information, acquired in step S1103, and the measurement data, input from the geomagnetic sensor 140, the gyro sensor 150, and the acceleration sensor 160, in accordance with the self- position/self-orientation calculation program 174”: Fig. 11: primarily s1103).

As per claim 10, Kajiwara the system of claim 1, wherein the navigation system is further configured to collect information relating to the distribution of markers in an environment based on the identification of markers in images of the environment taken by a portable device that is navigating the environment (Kajiwara: See arguments and citations offered in rejecting claims 1, 3 above).

As per claims 11, 12-16, 19, 21, and 22, arguments made in rejecting claims 1, 1, (3 & 4), 5-7, 10, 1, and 1 are analogous to arguments for rejecting claims 11, 12-16, 19, 21, and 22. Kajiwara also teaches an output processing system configured to provide to a portable device information indicative of a location and orientation of the portable device in an environment being navigated determined by the navigation (Kajiwara: See arguments and citations offered in rejecting claim 1 above; paras 5, 42, 70: display/displaying: Fig. 3: 110). Kajiwara also teaches providing an output to a user of the portable device based on the information indicative of a location and orientation of the portable device in the environment being navigated (Kajiwara: See arguments and citations offered in rejecting claim 1 above; paras 5, 42, 70: display/displaying: Fig. 3: 110).

As per claim 20, Kajiwara the method of claim 1, wherein the environment being navigated is an indoor environment (Kajiwara: See arguments and citations offered in rejecting claims 1, 3 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071493 (Kajiwara) as applied to claim 1 above, and further in view of US 20160143500 (Fong).

(Fong: paras 19, 48, 49: “fiducials… IR light”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Fong into Kajiwara since Kajiwara suggests navigating an indoor space via imaging markers in general and Fong suggests the beneficial use of suggests navigating an indoor space via imaging markers wherein the markers emit IR light as “to maximize visual distinctiveness without concern for aesthetics” (Fong: para 48) in the analogous art of indoor space navigation. The teachings of Fong can be incorporated into Kajiwara in that the markers emit IR light. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071493 (Kajiwara) as applied to claims 1 and 12 above, and further in view of US 20200089313 (Himane).

As per claim 8, Kajiwara the system of claim 7.  Kajiwara does not teach the determination of the location of a portable device in an environment using the detection of markers in images of the environment is used to initialise the location of the portable device in the environment for the SLAM and/or inertial tracking process, and to correct for drift of the SLAM and/or inertial tracking location determination in use. 

(Himane: paras 92, 98: “Once relative position and orientation have been determined based on the marker or otherwise using image data, the relative position and orientation of the devices can be updated via inertial measurements”; para 51: “drift resulting from errors in inertial measurements from inertial measurement devices may be corrected”; Figs. 3, 7, 8).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Himane into Kajiwara since Kajiwara suggests tracking a mobile device using marker imaging and inertial sensing in general and Himane suggests the beneficial use of tracking a mobile device using marker imaging and inertial sensing wherein position information is initialized using the marker so that “the relative position and orientation of the devices can be updated via inertial measurements” (Himane: para 92) in the analogous art of tracking a mobile device using marker imaging and inertial sensing. The teachings of Himane can be incorporated into Kajiwara in that position information is initialized using the marker. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Kajiwara the system of claim 7.  Kajiwara does not teach the portable device is configured to automatically analyse images of the environment for the presence of markers while the SLAM and/or inertial tracking is being performed.

(Himane: para 51: "Thus, by displaying the marker 310 (e.g., a known pattern) on one device and tracking the marker with the other device, the ability for one device to track the other is enhanced, e.g., drift resulting from errors in inertial measurements from inertial measurement devices may be corrected/minimized. For example, tracking may be enhanced by combining the pose of the marker 310 with the inertial measurements the inertial measurement devices": Figs. 3A-B; Figs. 7, 8).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Himane into Kajiwara since Kajiwara suggests tracking a mobile device using marker imaging and inertial sensing in general and Himane suggests the beneficial use of tracking a mobile device using marker imaging and inertial sensing wherein marker sensing and inertial sensing are performed together so that “drift resulting from errors in inertial measurements from inertial measurement devices may be corrected/minimized” (Himane: para 51) in the analogous art of tracking a mobile device using marker imaging and inertial sensing. The teachings of Himane can be incorporated into Kajiwara in that marker sensing and inertial sensing are performed together. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claims 17 and 18, arguments made in rejecting claims 8 and 9 are analogous to arguments for rejecting claims 17 and 18. Kajiwara also teaches an output processing system configured to provide to a portable device information indicative of a location and orientation of the portable device in an environment being navigated determined by the navigation processing system (Kajiwara: See arguments and citations offered in rejecting claim 1 above; paras 5, 42, 70: display/displaying: Fig. 3: 110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662